Exhibit 10.02

 

AMENDED 2012 SALES EXECUTIVE BONUS PLAN

 

Larry Vaughan (“Mr. Vaughan” or “Executive”), Senior Vice President of Worldwide
Sales, Services and Support of Meru Networks, Inc.’s (the “Company” or “Meru”),
is eligible to participate in this Executive Incentive Plan (this “Plan”).  This
Plan amends and restates and shall supersede and replace all prior 2012 Bonus
Plans, understandings, or agreements concerning the subject matter hereof,
including without limitation the 2012 Sales Executive Bonus Plan approved by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) on
March 18, 2012.

 

A.            ANNUAL CASH BONUS PLAN

 

The cash bonus available will be calculated annually based on a percentage of an
executive’s base salary upon the Company’s achievement of revenue targets and
non-GAAP EBITA targets(1), as described below (collectively, the “Annual Cash
Bonus”).  At the end of the fiscal year, the annual cash bonus available is
calculated based upon the Company’s achievement of annual revenue targets and
non-GAAP EBITA(1) compared to the annual target objectives for annual revenue
targets and non-GAAP EBITA.  The Revenue Bonus amount will be awarded based on
revenue performance irrespective of whether the Minimum Non-GAAP EBITA threshold
has been met, and the Non-GAAP EBITA bonus will be awarded irrespective of
whether the revenue target is achieved.  A portion of the Annual Cash Bonus will
be achieved in the event that Mr. Vaughan meets minimum revenue or non-GAAP
EBITA thresholds.  Mr. Vaughan may earn more or less than his target bonus based
on the extent to which achievement of the specified performance goals; provided,
however that the total bonus amount(2) shall not exceed 200% of the Executive’s
targeted bonus value.

 

The following table provides the percentage of the executive’s base salary that
is Mr. Vaughan’s targeted annual bonus value.

 

Executive Officer

 

Percentage of Annual Salary

 

Senior Vice President Sales, Services and Support

 

118

%

 

I.             Revenue Bonus

 

60% of the overall target bonus award for Mr. Vaughan is tied to achievement of
the revenue target (the “Revenue Bonus”).  In order for any amounts to be
payable under the Revenue Bonus, the revenue target as approved by the board of
directors must be met at a level of at least 92.2% of the target under the
Company’s operating plan (the “Revenue Threshold”).  For achievement between
92.2% and 100% of the revenue target under the Company’s operating plan, the
Revenue Bonus will start at a payout of 50% of the target Revenue Bonus amount
and will increase on a straight-line basis according to the percentage of
achievement up to 100%.(3)

 

--------------------------------------------------------------------------------

(1)         The non-GAAP EBITA targets and determination of achievement exclude
stock compensation expenses, CEO transition costs, and other items outside the
ordinary course of business such as litigation reserves expense, patent
cross-license expense, interest expense on the Company’s Growth Capital Loan, or
adjustment to fair value of the warrant liability, but include the impact of any
bonuses determined under the cash bonus plan.

 

(2)         The total bonus amount equals the aggregate of the Revenue Bonus (as
defined below), the Non-GAAP EBITA Bonus (as defined below), and the Quarterly
Revenue and Non-GAAP EBITA Supplemental Bonus (as defined below).  The Revenue
Bonus and Non-GAAP EBITA Bonus may each exceed 200% attainment individually;
provided, however, that the aggregate Annual Cash Bonus shall not exceed 200% of
the Executive’s target bonus value.

 

--------------------------------------------------------------------------------


 

Mr. Vaughan is also eligible to receive an increased Revenue Bonus if the
Company’s revenue exceeds the revenue target.  For revenue achievement in excess
of 100% of the annual revenue target the Revenue Bonus will start at a payment
of 100% and will increase on a straight-line basis according to the percentage
of achievement so that at 120% of the revenue target the Revenue Bonus shall be
calculated at 200%.(4)

 

A pro rata portion of the annual Revenue Bonus, if any is achieved, shall be
paid quarterly following each of the Company’s quarterly earnings announcements
for the Company’s second and third quarter earnings announcement.  The Revenue
Bonus quarterly payment be based on achievement against the quarterly revenue
target for the applicable quarter under the Company’s operating plan in
accordance with criteria described above, but without any amount being paid in
respect of overachievement in any quarter (i.e., the quarterly payment under the
Revenue Bonus shall not exceed 100% of the available Revenue Bonus for the
quarter).(5)  Following the Company’s earnings announcement covering the full
year 2012, Mr. Vaughn may receive a Revenue Bonus based on the criteria set
forth in the two prior paragraphs less the amount of any quarterly Revenue Bonus
payments made pursuant to this paragraph.

 

If the quarter revenue threshold is not met for a particular quarter, but the
cumulative year-to-date targets for quarterly revenues are achieved, then the
Revenue Bonus quarterly payment shall be made based upon the year-to-date
percentage of attainment.

 

II.            Non-GAAP EBITA Bonus

 

30% of the overall target bonus award is tied to non-GAAP EBITA (the “Non-GAAP
EBITA Bonus”).  In order for the Non-GAAP EBITA Bonus to be paid, the Company
must achieve the minimum Non-GAAP EBITA target as approved by the Committee (the
“Minimum Non-GAAP EBITA Amount”)(6).  Upon achievement of the Minimum Non-GAAP
EBITA, the amount of the Non-GAAP EBITA Bonus will be calculated on a straight
line basis starting at 50% of the target Non-GAAP EBITA Bonus upon achievement
of the Minimum Non-GAAP EBITA Amount and up to 100% of the target Non-GAAP EBITA
Bonus upon achievement of the fiscal Non-GAAP EBITA target under the Company’s
operating plan (the “Target Non-GAAP EBITA Amount”).(7)

 

Mr. Vaughan is also eligible to receive increased Non-GAAP EBITA Bonus if the
Company’s non-GAAP EBITA exceeds the Target Non-GAAP EBITA Amount.(8)  If the
Target Non-GAAP EBITA Amount is exceeded, the Non-GAAP EBITA Bonus amount will
be calculated on a straight line basis, such that the Non-GAAP EBITA Bonus will
be the target Non-GAAP EBITA Bonus multiplied by a multiplier equal to 100% of
the target Non-GAAP EBITA Bonus plus 5% of the target Non-GAAP EBITA Bonus for
each $98,600 of non-GAAP EBITA performance better than the Target Non-GAAP EBITA
Amount.

 

--------------------------------------------------------------------------------

(3)         For example, in the event that the annual revenue is achieved at the
95% of target level, the Revenue Bonuses will be paid at 68% of the target
Revenue Bonus amount such that the Revenue Bonus paid to Mr. Vaughan would equal
68% multiplied by 60% multiplied by 118% multiplied by Mr. Vaughan’s annual
salary.

 

(4)         For example, in the event that the Company’s actual revenue is 110%
of the annual revenue target, the Revenue Bonus will be paid at 150% of the
target Revenue Bonus amount such that the Revenue Bonus paid to Mr. Vaughan
would equal 150% multiplied by 60% multiplied by 118% multiplied by
Mr. Vaughan’s annual salary.

 

(5)         For example, if actual quarterly revenue is 110% of the revenue
target for the applicable quarter under the Company’s operating plan,
Mr. Vaughan will receive a quarterly payment for the Revenue Bonus equal to 25%
multiplied by 100% multiplied by 60% multiplied by 118% multiplied by
Mr. Vaughan’s annual salary.

 

(6)         The Minimum Non-GAAP EBITA Amount shall equal $1.972 million less
than the Target Non-GAAP EBITA Amount.

 

(7)         For example, in the event the non-GAAP EBITA is achieved at the
midway point between the Minimum non-GAAP EBITA Amount and the Target Non-GAAP
EBITA Amount, the Non-GAAP EBITA Bonus will be paid at 75% of the target
Non-GAAP EBITA Bonus amount such that the Non-GAAP EBITA Bonus paid to
Mr. Vaughan would equal 75% multiplied by 30% multiplied by 118% multiplied by
Mr. Vaughan’s annual salary.

 

(8)         After giving effect to (i) the Revenue Bonus, (ii) the Non-GAAP
EBITA Bonus, and (iii) the Quarterly Revenue and Non-GAAP EBITA Supplemental
Bonus, each as adjusted for any applicable accelerator.

 

2

--------------------------------------------------------------------------------


 

III.          Quarterly Revenue and Non-GAAP EBITA Supplemental Bonus

 

For each of the Company’s second, third and fourth quarters of 2012, Mr. Vaughan
will be able to receive a quarterly bonus equal to 10% of his annual target
bonus provided BOTH the Revenue Threshold AND Minimum Non-GAAP EBITA Amount are
met for the quarter (it being understood that in the event the annual Revenue
Bonus and Non-GAAP EBITA Bonus are achieved at 100%, and that the Revenue
Threshold and Minimum Non-GAAP EBITA Amount were achieved in each quarter,
Mr. Vaughan’s Annual Cash Bonus would be 120% of Mr. Vaughan’s targeted annual
bonus value).

 

B.            GENERAL

 

The Committee will be responsible for the general administration and
interpretation of this Plan and for carrying out its provisions, including the
authority to construe and interpret the terms of this Plan, determine the manner
and time of payment of any Annual Cash Bonuses, prescribe any necessary
procedures for distribution of Annual Cash Bonuses and adopt rules, regulations
and to take such actions as it deems necessary or desirable for the proper
administration of this Plan.  The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

 

Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of this Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

 

The Committee may amend, modify, suspend or terminate this Plan, in whole or in
part, at any time, including the adoption of amendments deemed necessary or
desirable to correct any defect or to supply omitted data or to reconcile any
inconsistency in this Plan or in any Annual Cash Bonus awarded hereunder.

 

Notwithstanding any other provision hereof or any other agreement between the
Company and any participant, the Company may, in its sole discretion, implement
any recoupment or clawback policies or make any changes to any of the Company’s
existing recoupment or clawback policies, as the Company deems necessary or
advisable in order to comply with applicable law or regulatory guidance
(including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules of the SEC or a stock exchange or similar body
implemented pursuant thereto that is applicable to the Company), and any Annual
Cash Bonuses awarded under this Plan is subject to the terms and conditions of
any such recoupment or clawback policies (as as may be adopted, amended or
restated from time to time).

 

3

--------------------------------------------------------------------------------